The opinion of the court was delivered by
Tilghman, C. J.
The objection to these proceedings is, that it does not appear that the men appointed by the court made any inquiry into the expediency of granting the prayer of the petition. On the contrary they seem to have taken for granted, as they well might, from the words of the order of the court, that their duty was to make a division without any previous inquiry; so that all they had to do, was to make the most convenient division; and I understand the concluding words of this report, li and this is our opinion,” to mean no more, than that the division they had made, illustrated by a draught or plot, was, in their opinion, the most convenient that could be made. But whether it was expedient to make any division, no opinion was given. This was an omission of great importance, which put the division of the township on a footing not warranted by the act of assembly; for the making of a division is one thing, and forming a judgment on the expediency of making such division, is another. If the order of court had been, to inquire, in the first place, whether any division was expedient, we know not what would have been the result. It is the opinion of the court, therefore,, that the defect is fatal, and the proceedings should be quashed.
Proceedings quashed.